Appeal by the defendant from a judgment of the County Court, Westchester County (Smith, J.), rendered October 24, 2001, convicting him of reckless endangerment in the second degree (two counts), reckless driving, speeding, and unauthorized use of a vehicle in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The Supreme Court providently exercised its discretion in sentencing the defendant as a persistent felony offender. The court’s conclusion, as set forth in the record, that the nature of the defendant’s criminal conduct, his history, and his character warranted extended incarceration and lifetime supervision is amply supported by the record (see People v Thomas, 255 AD2d 468 [1998]; Penal Law § 70.10 [2]; CPL 400.20 [1]). The defendant’s contention that the court sentenced him as a persistent felony offender out of vindictiveness because he refused to accept a particular plea offer is without merit (see People v Thomas, supra).
The defendant’s remaining contentions raised in his supplemental pro se brief are unpreserved for appellate review (see CPL 470.05 [2]) and, in any event, are without merit. Adams, J.P., Mastro, Lifson and Lunn, JJ., concur.